28 N.Y.2d 703 (1971)
Jacquelyn F. Frohm, as Administratrix of The Estate of Robert E. Freida, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 46893.)
Court of Appeals of the State of New York.
Argued February 16, 1971.
Decided March 3, 1971.
John Van Voorhis and Samuel C. Pilato for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.